Name: 77/659/EEC: Council Decision of 11 October 1977 amending the Annex to Fifth Decision 76/539/EEC on the equivalence of seed produced in third countries
 Type: Decision_ENTSCHEID
 Subject Matter: nan
 Date Published: 1977-10-22

 Avis juridique important|31977D065977/659/EEC: Council Decision of 11 October 1977 amending the Annex to Fifth Decision 76/539/EEC on the equivalence of seed produced in third countries Official Journal L 271 , 22/10/1977 P. 0012++++COUNCIL DECISION OF 11 OCTOBER 1977 AMENDING THE ANNEX TO FIFTH DECISION 76/539/EEC ON THE EQUIVALENCE OF SEED PRODUCED IN THIRD COUNTRIES ( 77/659/EEC ) THE COUNCIL OF THE EUROPEAN COMMUNITIES , HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN ECONOMIC COMMUNITY , HAVING REGARD TO COUNCIL DIRECTIVE 66/401/EEC OF 14 JUNE 1966 ON THE MARKETING OF FODDER PLANT SEED ( 1 ) , AS LAST AMENDED BY DIRECTIVE 75/444/EEC ( 2 ) , AND IN PARTICULAR ARTICLE 16 ( 1 ) ( B ) THEREOF , HAVING REGARD TO COUNCIL DIRECTIVE 66/402/EEC OF 14 JUNE 1966 ON THE MARKETING OF CEREAL SEED ( 3 ) , AS LAST AMENDED BY DIRECTIVE 75/444/EEC , AND IN PARTICULAR ARTICLE 16 ( 1 ) ( B ) THEREOF , HAVING REGARD TO COUNCIL DIRECTIVE 69/208/EEC OF 30 JUNE 1969 ON THE MARKETING OF SEED OF OIL AND FIBRE PLANTS ( 4 ) , AS LAST AMENDED BY DIRECTIVE 75/444/EEC , AND IN PARTICULAR ARTICLE 15 ( 1 ) ( B ) THEREOF , HAVING REGARD TO THE PROPOSAL FROM THE COMMISSION , WHEREAS BY DECISION 76/539/EEC ( 5 ) THE COUNCIL ESTABLISHED THAT THE SEED OF CERTAIN SPECIES FROM 20 THIRD COUNTRIES IS EQUIVALENT TO CORRESPONDING SEED PRODUCED IN THE COMMUNITY ; WHEREAS THIS EQUIVALENCE APPLIES IN PARTICULAR TO CZECHOSLOVAKIA , HUNGARY , NEW ZEALAND , ROMANIA AND YUGOSLAVIA FOR CERTAIN SPECIES ; WHEREAS AN EXAMINATION OF THE RULES OF THESE COUNTRIES AND OF THE MANNER IN WHICH THEY ARE APPLIED HAS SHOWN THAT FOR OTHER SPECIES ALSO THE CONDITIONS GOVERNING SEED HARVESTED AND CONTROLLED IN THESE COUNTRIES AFFORD THE SAME ASSURANCES AS REGARDS THE SEED'S CHARACTERISTICS , IDENTITY , EXAMINATION , MARKING AND CONTROL , AS DO THE CONDITIONS APPLICABLE TO SEED HARVESTED AND CONTROLLED WITHIN THE COMMUNITY ; WHEREAS EQUIVALENCE SHOULD CONSEQUENTLY BE EXTENDED TO THESE SPECIES , HAS ADOPTED THIS DECISION : ARTICLE 1 WITH EFFECT FROM 1 JULY 1977 , THE ADDITIONS SET OUT IN THE ANNEX HERETO SHALL BE MADE TO THE ANNEX TO DECISION 76/539/EEC , REFERENCE NOS 5 , 7 , 12 , 17 AND 19 . ARTICLE 2 THIS DECISION IS ADDRESSED TO THE MEMBER STATES . DONE AT LUXEMBOURG , 11 OCTOBER 1977 . FOR THE COUNCIL THE PRESIDENT A . HUMBLET ( 1 ) OJ NO 125 , 11 . 7 . 1966 , P . 2298/66 . ( 2 ) OJ NO L 196 , 26 . 7 . 1975 , P . 6 . ( 3 ) OJ NO 125 , 11 . 7 . 1966 , P . 2309/66 . ( 4 ) OJ NO L 169 , 10 . 7 . 1969 , P . 3 . ( 5 ) OJ NO L 162 , 23 . 6 . 1976 , P . 10 . ANNEX REF . NO*COUNTRY*AUTHORITY*SPECIES*CATEGORIES : *SPECIAL CONDITIONS* ****IN THE COUNTRY*IN THE COMMUNITY** 1*2*3*4*5*6*7* 5*YUGOSLAVIA* - INSTITUT ZA POLJOPRIVREDNA ISTRAZIVANJA ( INSTITUTE OF AGRICULTURAL RESEARCH ) , NOVI SAD*SOYA BEAN* - BASIC SEED* - BASIC SEED*1 , 3 , 5 , 8 , 9 , 10* **** - CERTIFIED SEED , 1ST GENERATION* - CERTIFIED SEED 1ST GENERATION*1 , 3 , 4 ( A ) , 5 , 8 , 9 , 10* **** - CERTIFIED SEED , 2ND GENERATION* - CERTIFIED SEED , 2ND GENERATION*1 , 3 , 4 ( A ) , 5 , 8 , 9 , 10* ** - INSTITUT ZA OPLEMENJIVANJE I PROIZVODNJU BILJA POLJOPRIVREDNOG FAKULTETETA ( UNIVERSITY INSTITUTE FOR PLANT IMPROVEMENT AND PRODUCTION ) , ZAGREB***** 7*NEW ZEALAND*MINISTRY OF AGRICULTURE AND FISHERIES* - SWEDE* - BASIC SEED* - BASIC SEED*1 , 3 , 5 , 8 , 9 , 10* **** - CERTIFIED SEED* - CERTIFIED SEED*1 , 3 , 4 ( A ) , 5 , 8 , 9 , 10* **MINISTRY OF AGRICULTURE AND FISHERIES* - CEREALS , EXCEPT CANARY GRASS , RYE , SPELT WHEAT , RICE AND MAIZE* - BASIC SEED* - BASIC SEED*1 , 3 , 5 , 8 , 9 , 10* **** - CERTIFIED SEED , 1ST GENERATION* - CERTIFIED SEED , 1ST GENERATION*1 , 3 , 4 ( A ) , 5 , 8 , 9 , 10* **** - CERTIFIED SEED , 2ND GENERATION* - CERTIFIED SEED , 2ND GENERATION*1 , 3 , 4 ( A ) , 5 , 8 , 9 , 10* 12*ROMANIA*MINISTERUL AGRICULTURII SI INDUSTRIEI ALIMENTARE - INSPECTIA DE STAT PENTRU CALITATEA SEMINTELOR SI MATERIALULUI SADITOR ( MINISTRY OF AGRICULTURE AND FOOD INDUSTRY , - STATE INSPECTORATE FOR SEED AND PROPAGATING MATERIAL QUALITY ) *TURNIP RAPE* - BASIC SEED* - BASIC SEED*1 , 3 , 5 , 8 , 9 , 10* **** - CERTIFIED SEED , 1ST GENERATION* - CERTIFIED SEED , 1ST GENERATION*1 , 3 , 4 ( A ) , 5 , 8 , 9 , 10* 17*CZECHOSLOVAKIA*USTREDNI KONTROLNI A ZKUSEBNI USTAV ZEMEDELSKY ( CENTRAL AGRICULTURAL CONTROL AND RESEARCH INSTITUTE ) , PRAHA*SOYA BEAN* - BASIC SEED* - BASIC SEED*1 , 3 , 5 , 8 , 9 , 10* **** - CERTIFIED SEED , 1ST GENERATION* - CERTIFIED SEED , 1ST GENERATION*1 , 3 , 4 ( A ) , 5 , 8 , 9 , 10* **** - CERTIFIED SEED , 2ND GENERATION* - CERTIFIED SEED , 2ND GENERATION*1 , 3 , 4 ( A ) , 5 , 8 , 9 , 10* REF . NO*COUNTRY*AUTHORITY*SPECIES*CATEGORIES : *SPECIAL CONDITIONS* ****IN THE COUNTRY*IN THE COMMUNITY** 1*2*3*4*5*6*7* 19*HUNGARY*ORSZAGOS VETOEMAGFELUEGYELOESEG ( HUNGARIAN SEED CONTROL OFFICE ) , BUDAPEST* - GRASS SPECIES SUBJECT TO NATIONAL RULES ON VARIETAL CONTROL* - BASIC SEED* - BASIC SEED*1 , 3 , 5 , 8 , 9 , 10* **** - CERTIFIED SEED , 1ST GENERATION* - CERTIFIED SEED , 1ST GENERATION*1 , 3 , 4 ( A ) , 5 , 8 , 9 , 10* **** - CERTIFIED SEED , 2ND AND LATER GENERATIONS* - CERTIFIED SEED , SUBSEQUENT GENERATIONS*1 , 3 , 4 ( A ) , 5 , 8 , 9 , 10